                                      UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                               3:20-cv-665-MOC-DSC
               ERIC S. ERICKSON,                       )
                                                       )
                                 Plaintiff, pro se,    )
                                                       )
               vs.                                     )
                                                       )
               QUEENS UNIV. CITY OF                    )         ORDER
               CHARLOTTE, et al.,                      )
                                                       )
                                 Defendants.           )
               ___________________________________ )


                       THIS MATTER is before the Court on the following motions: Defendants’ Motion to

               Dismiss for Failure to State a Claim, (Doc. No. 4), Defendants’ Motion to Dismiss, Motion to

               Consolidate this Case with 3:20cv730, (Doc. No. 11), Plaintiff’s Pro Se Motion to Amend

               Complaint, (Doc. No. 13), and Defendants’ Motion for Extension of Time to Respond to

               Plaintiff’s Amended Complaint, (Doc. No. 15).

                       The Court finds that this action shall be dismissed because, as Defendants note in their

               Motion to Dismiss, Motion to Consolidate, this action is almost identical to an earlier-filed action

               by Plaintiff, filed as Case Number 3:20cv730.

                       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Dismiss/Consolidate,

               (Doc. No. 11), is GRANTED to the extent that this action is DISMISSED, and Plaintiff’s

               claims shall proceed in the action listed as Case Number 3:20cv730. All other pending motions

               in this action shall be terminated.


Signed: February 2, 2021




                                                                1

                      Case 3:20-cv-00665-MOC-DSC Document 16 Filed 02/03/21 Page 1 of 2
                                2

Case 3:20-cv-00665-MOC-DSC Document 16 Filed 02/03/21 Page 2 of 2
